Exhibit 10.15


$600,000.00
September 24, 2007
Houston, Texas



PROMISSORY NOTE


PBT Capital Partners LLC, a Delaware limited liability company (hereinafter
called "Maker"), for value received, promises and agrees to pay on or before the
Maturity Date (as hereafter defined), to Standard Drilling, Inc., Inc., a Nevada
corporation (hereinafter called "Payee"), in lawful money of the United States
of America the principal sum of Six Hundred Thousand and NO/100 Dollars
($600,000.00), with no interest thereon prior to the Maturity Date (as
hereinafter defined).  Any amounts not paid when due shall accrue interest at
the maximum non-usurious rate permitted by applicable federal or state law from
time to time in effect (“Maximum Rate”).




The balance of all owed under this Note shall be payable in full on December 31,
2007 (“Maturity Date”).  If any amount owing under this Note is due and payable
on a day that is not a business day, such payment shall instead be due and
payable on the next succeeding business day. Maker has the right to prepay this
Note in whole or in part at any time and from time to time without penalty.


For Purposes of this Note, an "Event of Default" shall occur whenever: (a)
default is made in the payment when due of any installment of principal on this
Note, (b) Maker shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
or other liabilities under any bankruptcy, insolvency or other similar law now
or hereafter in effect, and (c) an involuntary case or other proceeding shall be
commenced against Maker which seeks liquidation, reorganization or other relief
with respect to Maker or its debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect and such involuntary
case or other proceeding shall remain undismissed for a period of 90 days.


If an Event of Default shall occur, the holder hereof may, at the option of the
holder, without demand, notice, or presentment, declare the entire unpaid
principal balance of this Note, together with all accrued unpaid interest
thereon, to be due and payable immediately.  Upon any such declaration, the
principal of this Note and all accrued interest shall become and be immediately
due and payable, and the holder hereof may thereupon proceed to protect and
enforce the obligations of the Maker hereunder by suit in equity, by action of
law, or by other appropriate proceedings, whether for specific performance (to
the extent permitted by law) of any covenant or agreement contained herein or in
aid of the exercise of any power granted herein, or proceed to enforce the
payment of this Note or to enforce any other legal or equitable right of the
holder hereof.


Maker agrees to pay all reasonable costs and expenses (including attorneys' fees
and expenses) expended or incurred by Payee in connection with the enforcement
of this Note and collection of any sums due hereunder.


It is the intention of Maker and Payee to conform strictly to applicable usury
laws. Accordingly, if the transactions contemplated hereby would be usurious
under applicable law (including the laws of the State of Texas and the laws of
the United States of America), then, in that event, notwithstanding anything to
the contrary herein or in any agreement entered into in connection with or as
security for this Note, it is agreed that the aggregate of all consideration
which constitutes interest under applicable law that is taken, reserved,
contracted for, charged or received under this Note or under any of the other
aforesaid agreements or otherwise in connection with this Note shall under no
circumstances exceed the maximum amount of interest allowed by applicable law,
and any excess shall be canceled automatically and, if theretofore paid, shall
be credited on the Note by the holder hereof (or, to the extent that this Note
shall have been or would thereby be paid in full, refunded to the Maker).


This Note has been delivered pursuant to the closing of the transactions
contemplated pursuant to that certain Asset Purchase Agreement dated the date
hereof between the Maker and  Payee.


 
 

--------------------------------------------------------------------------------

 
THIS NOTE has been executed and delivered in and shall be construed in
accordance with and governed by the laws of the State of Texas and of the United
States of America.


PBT CAPITAL PARTNERS LLC





 
By:  /s/ Prentis B. Tomlinson, Jr.
 
Name: Prentis B. Tomlinson, Jr.
 
Title: President




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 